DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the meshed-teeth brake system, retracting, locking pin brake system, top-to-bottom-style lever system, pedal-style lever system, cable-linkage systems, and pneumatic systems must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2-3, 6, and 12-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2-3 recite “the group consisting of a plate-on-plate brake system, a meshed-teeth brake system, a retracting, locking pin brake system and combinations thereof.”  It is not clear what is encompassed by a “meshed-teeth” brake system, particular one actuated by a master cylinder as claimed.  Claim 6 recites similar.
	Claim 12 recites “the group consisting of a caliper-style lever system, a side-to-side handle-style lever system, a top-to-bottom-style lever system and combinations thereof.”  It is not clear what a “caliper-style lever system” is or "a side-to-side handle-style lever system” or “a top-to-bottom-style lever system”.  Additionally, it is not clear what the term “-style” is intended to encompass.  The term appears similar to “type”.  MPEP 2173.05(III)(E).  Claims 13-15 each recite one of the systems and are indefinite for the same reasons.
	Claim 16 recites “a button-style lever system, a pedal-style lever system”.  .”  It is not clear what an “a button-style lever system” is or ” a pedal-style lever system”.  Additionally, it is not clear what the term “-style” is intended to encompass.  The term appears similar to “type”.  MPEP 2173.05(III)(E).  Claims 17-18 each recite one of the systems and are indefinite for the same reasons.  It is noted that the illustrated “button-style lever system” (figure 9) does not appear to have any lever features, nor is it clear how it would actuate a master cylinder affixed to the tiller bar as claimed.  “Pedal-style” systems would also not seem appropriate for actuating a master cylinder connected to the tiller bar.
	Claim 19 recites “the actuation system is selected from the group of cable-linkage systems, hydraulic systems, pneumatic systems and combinations thereof.”  It is noted that parent claim 1 specifies a “master cylinder” which is understood to be a control device that converts nonhydraulic pressure into hydraulic pressure.  It is not clear how cable-linkage systems or pneumatic systems are utilized to couple or connect a brake system with a master cylinder.  Claim 20 recites similar.
Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It is not clear how “hydraulic master cylinder” differs in scope from “master cylinder”.  Note a “master cylinder” is understood to be a control device that converts nonhydraulic pressure into hydraulic pressure.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
Applicant is advised that should claim 19 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Allowable Subject Matter
Claims 1, 4-5, 7-9 and 11 are allowed.
Claims 2-3, 6, 10 and 12-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Miscovich (US# 2998199) and Moore (US# 10780304) are the closed prior art and disclose brake systems for a horizontal swivel and for a vertical swivel, but lack a master cylinder adapted to be affixed to a tiller bar of the firewater monitor system, wherein the master cylinder is connected to and/or coupled to a lever system and wherein the master cylinder is connected to and or coupled to the vertical brake system and/or the horizontal brake system via an actuation system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK